IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Salvatore Ross,                       :
                   Petitioner         :
                                      :
                   v.                 :
                                      :
Dr. Robert J. Marsh, Jr.,             :
Superintendent; Tabb Bickell,         :
Regional Manager; and John E.         :
Wetzel, Secretary of Corrections,     :     No. 182 M.D. 2019
                   Respondents        :     Submitted: August 16, 2019


BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                 FILED: October 11, 2019


            Before the Court are the Pennsylvania Department of Corrections
(Department) Secretary John E. Wetzel, State Correctional Institution (SCI) Benner
Township (Benner) Superintendent Dr. Robert J. Marsh, Jr., and the Department’s
Regional Manager Tabb Bickell’s (Bickell) (collectively, DOC) preliminary
objections (Preliminary Objections) to Salvatore Ross’ (Ross) pro se amended
petition for review (Amended Petition) filed in this Court’s original jurisdiction.
After a thorough review, the Court sustains the Preliminary Objections, and dismisses
the Amended Petition.


                                    Background
            On March 26, 2018, the Department notified “[a]ll [i]nmates” that,
“[e]ffective immediately, Timberland and Rocky boots are no longer permitted to be
purchased by inmates.” Amended Petition, Ex. B (2018 Policy). On April 3, 2018,
the Department issued a “MEMO” stating: “[E]ffective May 11, 2018, Timberland
and Rocky boots are no longer permitted by [i]nmates.” Amended Petition, Ex. B
(2018 Memo). The 2018 Memo provided the procedures by which the institution
would implement the 2018 Policy. Ross filed a grievance in accordance with the
Department’s inmate grievance policy DC-ADM 804, and exhausted administrative
procedures, however, the Chief Grievance Officer never replied to Ross’ appeal. On
May 6, 2018, Ross filed a petition for review seeking a preliminary injunction
(Petition) in the Centre County Common Pleas Court (trial court). On May 16, 2018,
the trial court granted Ross leave to proceed in forma pauperis.
             On May 18, 2018, the trial court scheduled a hearing for May 24, 2018,
at 9:00 a.m.     On May 24, 2018, Ross appeared at the hearing via two-way
simultaneous advanced video communication device, however, DOC failed to appear
and the matter was continued. On May 29, 2018, the trial court ordered Ross to serve
the Petition on DOC before the trial court would take any further action.
             On or about June 6, 2018, Ross effectuated satisfactory service upon
DOC. On December 4, 2018, DOC filed preliminary objections to the Petition,
challenging the trial court’s jurisdiction to adjudicate the matter. In the interim, Ross
requested and was granted a continuance. On February 25, 2019, Ross replied to
DOC’s preliminary objections, and acquiesced to the transfer of this matter to this
Court.    On March 12, 2019, the trial court transferred the matter to the
Commonwealth Court.


                                         Facts
             On April 4, 2019, Ross filed an Application to Amend the Petition. Also
on April 4, 2019, Ross filed a Motion for Summary Judgment. By April 8, 2019
order, this Court granted Ross’ Application to Amend, accepted Ross’ Amended
                                           2
Petition, and dismissed Ross’ in forma pauperis application, DOC’s preliminary
objections and Ross’ Motion for Summary judgment as moot.
              In the Amended Petition, Ross seeks: (1) a declaratory decree that DOC
is a tortfeasor; (2) compensation of $100.00 as reimbursement for his Timberland
boots; (3) a declaratory decree that if DOC compels inmates to work, DOC must
provide an alternative to state-issued work boots; and (4) reimbursement for the costs
of instituting this action. On April 15, 2019, DOC filed the Preliminary Objections
alleging: (1) Ross failed to state a claim based on the Department’s policy; (2) Ross
failed to state a claim based on the Unfair Trade Practices and Consumer Protection
Law (UTPCPL);1 (3) Ross failed to state a claim based on the Department’s Code of
Ethics (Ethics Code); (4) Ross failed to state an equal protection claim; (5) Ross
failed to state an implied contract claim; (6) Ross failed to state a federal due process
claim;2 and (7) Ross failed to assert a state tort claim. On May 16, 2019, Ross filed
an answer to DOC’s Preliminary Objections.3


                                         Discussion
              Initially,

              [i]n ruling on preliminary objections, we must accept as true
              all well-pleaded material allegations in the petition for
              review, as well as all inferences reasonably deduced
              therefrom. The Court need not accept as true conclusions
              of law, unwarranted inferences from facts, argumentative
              allegations, or expressions of opinion. In order to sustain
              preliminary objections, it must appear with certainty that
              the law will not permit recovery, and any doubt should be
              resolved by a refusal to sustain them.


       1
         Act of December 17, 1968, P.L. 1224, as amended, 73 P.S. §§ 201-1-201-9.3.
       2
         Because the Amended Petition does not contain a due process claim, this Court will not
address this preliminary objection.
       3
         Both parties filed briefs in support of their respective positions.
                                              3
            A preliminary objection in the nature of a demurrer admits
            every well-pleaded fact in the [petition for review in the
            nature of a] complaint and all inferences reasonably
            deducible therefrom. It tests the legal sufficiency of the
            challenged pleadings and will be sustained only in cases
            where the pleader has clearly failed to state a claim for
            which relief can be granted. When ruling on a demurrer, a
            court must confine its analysis to the [petition for review in
            the nature of a] complaint.

Torres v. Beard, 997 A.2d 1242, 1245 (Pa. Cmwlth. 2010) (citations omitted).
“[C]ourts reviewing preliminary objections may not only consider the facts pled in
the complaint, but also any documents or exhibits attached to it.” Allen v. Dep’t of
Corr., 103 A.3d 365, 369 (Pa. Cmwlth. 2014). Thus, when deciding preliminary
objections, this Court’s analysis is limited to the petition for review and the
attachments thereto.


                                   DOC’s Policy
            In his Amended Petition, Ross avers:

            The ‘statement of policy’ issued and executed by [DOC] is
            the proximate cause to [Ross’] injury. Without the
            implementation and enforcement of the aforementioned
            ‘statement of policy’, [Ross] would have been permitted to
            keep his lawfully purchased boots pursuant to DC-
            ADM[]815, which provides for an exception to items no
            longer permitted within the institutions under the
            jurisdiction of [the Department]. Also known as the
            ‘Grandfather Clause.’

Amended Petition ¶ 44.
            DOC first argues that Ross cannot state a claim based on DC-ADM 815
due to the disclaimer language contained therein. DOC cites Weaver v. Pennsylvania
Department of Corrections, 829 A.2d 750 (Pa. Cmwlth. 2003), to support its position.
The Weaver Court opined:



                                          4
              In Jones/Seymour v. LeFebvre, 781 F. Supp. 355 (E.D. Pa.
              1991), aff’d, 961 F.2d 1567 (3d Cir. 1992), a policy which
              specifically stated that it did ‘not create rights in any
              person nor should it be interpreted or implied in such a
              manner as to abridge the rights of any individual’ did
              not create any enforceable rights in a Pennsylvania state
              prison inmate. Id. at 359. Similarly, in Williams v. Kyler,
              680 F. Supp. 172 (M.D. Pa. 1986), aff’d, 845 F.2d 1019 (3d
              Cir. 1988), ‘disclaimer’ language in a policy supported the
              conclusion that no enforceable rights were created by the
              policy.

Weaver, 829 A.2d at 752-53 (emphasis added).
              Here, DC-ADM 815 includes the following disclaimer:

              This policy does not create rights in any person nor
              should it be interpreted or applied in such a manner as
              to abridge the rights of any individual. This policy
              should be interpreted to have sufficient flexibility to be
              consistent with law and to permit the accomplishment of the
              purpose(s) of the policies of the [Department].

DC-ADM 815, § VI (emphasis added).4 Accordingly, “[t]o the extent that the policy
language is dispositive, we agree that the disclaimer is sufficient to dispel any
reasonable expectation that an enforceable right is created by the [Department’s]
policy.” Weaver, 829 A.2d at 753. Because Ross has failed to state a claim under the
Department’s policy, DOC’s Preliminary Objection to this claim is sustained.


                                          UTPCPL
              In the Amended Petition: “[Ross] respectfully asserts that [the
Department] has promoted and marketed the sale of TIMBERLAND boots, and ROCKY



       4
         This Court takes judicial notice of DC-ADM 815 which appears on the Department’s
official website at: https://www.cor.pa.gov/AboutUs/Documents/DOCPolicies/815 Personal
Property State Issued Items, and Commissary/Outside Purchases Policy (last visited September 23,
2019). See Figueroa v. Pa. Bd. of Prob. & Parole, 900 A.2d 949, 950 n.1 (Pa. Cmwlth. 2006)
(wherein the Court took judicial notice of information found on the Department’s website).
                                               5
boots in a deceitful and unfair manner in contravention of the provisions enunciated
with the [UTPCPL][.]” Amended Petition ¶ 45.
               DOC contends that Ross’ UTPCPL claim is barred by sovereign
immunity and relies upon Crockett v. Edinboro University, 811 A.2d 1094 (Pa.
Cmwlth. 2002), in support thereof. In Crockett, the petitioner’s complaint included a
UTPCPL claim for alleged unfair acts and deceptive practices related to the
university’s refusal to issue a diploma and undergraduate transcript. The Crockett
Court explained:

               The Commonwealth and its agencies are immune from suit
               except where the General Assembly specifically waives
               immunity. A Commonwealth party is not liable unless 1)
               the alleged act of the Commonwealth party is a negligent
               act for which damages would be recoverable under the
               common law or by statute, and 2) the act of the
               Commonwealth party falls within one of the exceptions
               listed in [Section 8522(b) of the Act commonly referred to
               as the Sovereign Immunity Act,5] 42 Pa.C.S. § 8522(b).
               The exceptions must be strictly construed and narrowly
               interpreted.

Crockett, 811 A.2d at 1095-96 (citations omitted). The Crockett Court concluded:
“Because the acts alleged are not negligent acts, [petitioner’s] action is barred by
sovereign immunity[.]”         Id. at 1096.   Similarly, here, because the purportedly
deceitful and unfair acts are not negligent acts, Ross’ UTPCPL claim is barred by
sovereign immunity.        Accordingly, DOC’s Preliminary Objection to this claim is
sustained.




      5
          42 Pa.C.S. §§ 8521-8527.


                                              6
                                        Ethics Code
              Ross further alleges in his Amended Petition:

              [DOC is] in violation of [Section B1 of the Ethics Code]
              which states that in part that [sic] vengeful or
              discriminatory treatment of inmates will not be tolerated, in
              that, [DOC has] acted in a vengeful, retaliatory, and
              discriminatory manner towards [Ross] as well as the inmate
              population for the act of one person.
              [DOC is] violative [sic] of [Section B7 of the Ethics Code],
              in that, the policy states, in part, that the inmate’s property
              is to be treated with extreme care and disposed of only in
              [sic] properly designated authority, and in the manner
              designated by [Department] policy. [DOC] never issued a
              policy, but instead issued a ‘statement of policy’ which is
              only a description of the interpretation of an established
              policy.

Amended Petition ¶¶ 49-50.
              DOC contends that Ross is not entitled to relief under the Ethics Code
because administrative regulations and policies do not create rights in prisoners.
DOC cites Tillman v. Pennsylvania Department of Corrections (Pa. Cmwlth. No. 327
M.D. 2016, filed June 9, 2017), aff’d, 189 A.3d 423 (Pa. 2018)6 (Tillman 2017) in
support of its position. Therein, this Court stated:

              [The Department] filed preliminary objections, [to inmate’s
              mandamus action] asserting, inter alia, that [i]nmate failed
              to state a cause of action for a writ of mandamus for alleged
              violations of its [Ethics Code] by [the Department’s
              c]ounselor because its administrative policies do not create
              any enforceable rights in inmates; in an unreported opinion,
              Tillman v. [Pa.] [Bd.] of Prob[.][&] Parole [(Tillman 2013)]
              (Pa. Cmwlth. No. 575 M.D. 2011, filed February 22, 2013),
              this Court agreed, and sustained the preliminary objections.


       6
        Pursuant to Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code §
69.414(a), unreported opinions are not binding precedent, but may be cited for their persuasive
value.
                                               7
              See also, Tillman v. [Pa.] [Bd.] of Prob[.][&] Parole[] (Pa.
              Cmwlth. No. 575 M.D. 2011, filed December 2, 2014).

Tillman 2017, slip op. at 5-6.
              Further,

              [i]n Bullock v. Horn, 720 A.2d 1079 (Pa. Cmwlth. 1998),
              this Court noted that administrative regulations or policies
              do not create any rights in inmates. A review of the [Ethics
              Code], . . . reflects that the [Ethics] Code is identified as
              ‘rules and regulations’ in the document itself. This Court
              agrees with [the Department] that the [Ethics Code] does
              not create a clear right to relief in [petitioner].

Tillman 2017, slip op. at 6 n.6 (quoting Tillman 2013, slip op. at 12-13). For the
reasons this Court previously explained, the Ethics Code does not create a clear right
to relief in Ross.       Accordingly, DOC’s Preliminary Objection to this claim is
sustained.


                                       Equal Protection
              Ross avers in the Amended Petition: “Female inmates under the
jurisdiction of [the Department] were not affected by [the] ‘statement of policy’
implemented by [DOC], and female inmates are in similarly situated circumstances as
male inmates, therefore this practice by [DOC] is violative [sic] of the [E]qual
[P]rotection[] [C]lause.”7 Amended Petition ¶ 52 (emphasis added).
              DOC argues that Ross is not entitled to relief under the Equal Protection
Clause because all inmates are banned from possessing Timberland boots. In support
of its position, DOC cites Isley v. Beard, 841 A.2d 168, 172 n.10 (Pa. Cmwlth. 2004),



       7
         The Equal Protection Clause is included in Section 1 of the Fourteenth Amendment to the
United States Constitution, which states, in relevant part: “No State shall make or enforce any law
which shall . . . deny to any person within its jurisdiction the equal protection of the laws.” U.S.
Const. amend. XIV, § 1.
                                                 8
in which this Court held: “[T]he Equal Protection Clause of the Fourteenth
Amendment only requires that all persons similarly situated should be treated alike.”
              Here, Ross does not allege that only male inmates were banned from
purchasing/possessing Timberland boots, but only male inmates were affected by the
policy. Indeed, the 2018 Memo expressly states: “As you are aware, effective May
11, 2018, Timberland and Rocky Boots are no longer permitted by [i]nmates.
Inmates were subsequently advised to make arrangements to send them home or turn
them in.”     Amended Petition, Ex. B.         The 2018 Policy provides: “Effective
immediately, Timberland and Rocky boots are no longer permitted to be purchased
by inmates.” Id. Because neither the 2018 Memo nor the 2018 Policy contain a
distinction between male and female inmates, the Department’s policy and DOC’s
implementation thereof do not violate the Equal Protection Clause. Accordingly,
DOC’s Preliminary Objection to this claim is sustained.


                                   Implied Contract
              “[Ross] asserts that [the Department] and [Ross] have a contract implied
in fact, in that, inmates are confined and expected to adhere to policy, and in turn,
[the Department’s] officials are expected to uphold the very same policies which
inmates are to adhere.” Amended Petition ¶ 57.
              DOC contends that Ross failed to state an implied contract claim
because there was no mutual assent between the parties.             DOC relies upon
Department of Corrections v. Board of Claims, 580 A.2d 923 (Pa. Cmwlth. 1990), as
the basis for its position.
              In a [] decision which interpreted, generally, the parameters
              of the Board[ of Claims’] jurisdiction, Finkbiner v. Med[.]
              Prof[’l] Liab[.] Catastrophe Loss [(CAT)] Fund, . . . 546
A.2d 1327 ([Pa. Cmwlth.] 1988), aff’d per curiam, . . . 565
A.2d 157 ([Pa.] 1989), we held that where a health care
              provider’s participation in the CAT fund is not consensual,
                                           9
            but is instead required by statute, there is no mutual assent
            between the parties and, therefore, no contractual
            relationship exists between the provider and the fund.

Board of Claims, 580 A.2d at 925. Similarly, here, the state requires Ross to remain
in prison and adhere to the Department’s policies. Because there is “no mutual assent
between the parties . . . , no contractual relationship exists between” the Department
and Ross. Id. Accordingly, DOC’s Preliminary Objection to this claim is sustained.


                                     State Torts
            Ross claims in the Amended Petition: “[DOC’s] been unjustly enriched,
in that, [Ross] purchased the aforementioned TIMBERLAND boots under the
expectancy that Ross’ property would be protected under existing [Department]
policies and procedures, however, as a result of [DOC’s] conversion, [Ross] has
suffered injury in his property.” Amended Petition ¶ 60.
            DOC maintains:

            [Ross] fails to state a claim based on any state tort arising
            from the intentional regulation of property. LaFankie v.
            Miklich, 618 A.2d 1145 (Pa. Cmwlth. 1992) (claims against
            the Commonwealth, and its officials and employees for
            intentional misconduct in the course of business are barred
            by sovereign immunity). Regulation of inmate clothing is
            within the course of business. This Court dismissed a
            conversion action challenging the boot policy. Stringer v.
            Wetzel [(Pa. Cmwlth.] No. 468 M.D. 2018[, filed ]October
            16, 2018) ([p]etitioner does not have a constitutionally
            protected right to possess his Timberland boots).

DOC Br. at 9.
            “This Court has held that when an employee of a Commonwealth agency
was acting within the scope of his or her duties, the Commonwealth employee is
protected by sovereign immunity from the imposition of liability for intentional tort
claims.” LaFrankie, 618 A.2d at 1149. Here, DOC was acting within the scope of its

                                         10
duties when it issued the policy and when it confiscated Ross’ boots. Thus, sovereign
immunity bars Ross from pursuing his state tort claims against DOC. Accordingly,
DOC’s Preliminary Objection to this claim is sustained.


                                    Remaining Claims
              Finally, DOC argues that, to the extent there are any remaining claims in
the Amended Petition, since, pursuant to Bullock, Ross is not entitled to the clothing
of his choice, he cannot state a claim for relief on any basis.

              With respect to the issue of adequate clothing, a prisoner
              certainly is not entitled to the clothing of his choice in
              prison. The Eighth Amendment to the Constitution of the
              United States[8] has been interpreted such that a prisoner is
              only entitled to adequate food, clothing, shelter, sanitation,
              medical care and personal safety. The United States
              Supreme Court has defined these items as the ‘minimal
              civilized measure of life’s necessities.’         Rhodes v.
              Chapman, 452 U.S. 337, . . . (1981).

Bullock, 720 A.2d at 1082 (citation omitted).
              Further, with respect to Ross’ assertion that Timberland boots are
necessary for the Department’s working conditions, this Court has expressly ruled
that “there is a legitimate penological interest in [banning Timberland boots] from an
inmate for security reasons.” Id. “Prison officials must be accorded great deference
regarding the adoption and execution of policies and practices that in their judgment
are necessary to preserve internal order and maintain institutional security.” Id.
Accordingly, DOC’s Preliminary Objections are sustained as to Ross’ remaining
claims.

       8
         The Eighth Amendment to the United States Constitution provides: “Excessive bail shall
not be required, nor excessive fines imposed, nor cruel and unusual punishments inflicted.” U.S.
Const. amend. VIII.



                                              11
                                   Conclusion
            For all of the above reasons, DOC’s Preliminary Objections are
sustained and Ross’ Amended Petition is dismissed.


                                     ___________________________
                                     ANNE E. COVEY, Judge




                                        12
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Salvatore Ross,                     :
                   Petitioner       :
                                    :
                   v.               :
                                    :
Dr. Robert J. Marsh, Jr.,           :
Superintendent; Tabb Bickell,       :
Regional Manager; and John E.       :
Wetzel, Secretary of Corrections,   :     No. 182 M.D. 2019
                   Respondents      :


                                    ORDER

            AND NOW, this 11th day of October, 2019, the Pennsylvania
Department of Corrections (Department) Secretary John E. Wetzel, State
Correctional Institution Benner Township Superintendent Dr. Robert J. Marsh, Jr.,
and the Department’s Regional Manager Tabb Bickell’s preliminary objections to
Salvatore Ross’ (Ross) pro se amended petition for review (Amended Petition) are
SUSTAINED and Ross’ Amended Petition is DISMISSED.


                                    ___________________________
                                    ANNE E. COVEY, Judge